Exhibit 10.22(a)

Compensation Program

for Nonemployee Directors

 

a. Each director shall be paid an annual retainer of $80,000 for serving as a
member of the Board of Directors and any Board Committee(s), which retainer
shall be payable in quarterly installments at the end of each quarter. Payment
of this retainer may be deferred under the Deferred Compensation Program for
Directors.

 

b. Each director who serves as the Chairman of a Board Committee shall be paid
an additional annual retainer of $15,000, which retainer shall be payable in
quarterly installments.

 

c. The presiding director shall receive an additional annual retainer of
$20,000.

 

d. Each director shall be paid a meeting fee of $2,000 per Committee meeting
attended.*/

 

e. Deferred stock units with a targeted dollar value of $120,000 shall be
credited annually to the Air Products Stock Account under the Deferred
Compensation Program for Directors for each director who is continuing in office
after the Annual Meeting of Shareholders, effective as of the day of the Annual
Meeting. The number of units to be credited will be determined based on the Fair
Market Value of a share of common stock of the Company as determined under the
Program on the date credited, rounded up to the nearest whole share unit.



--------------------------------------------------------------------------------

f. Deferred stock units shall be credited to the Air Products Stock Account
under the Deferred Compensation Program for Directors for each newly-elected
director effective as of the date the director first serves on the Board. The
targeted dollar value of such units shall be the amount specified in
paragraph (e) above multiplied by a fraction, the numerator of which shall be
the number of full or partial months remaining until the next Annual Meeting of
Shareholders and the denominator of which shall be twelve. The number of units
to be credited will be determined based on the Fair Market Value of a share of
common stock of the Company as determined under the Program on the date
credited, rounded up to the nearest whole share unit.

 

g. Directors shall be reimbursed for out-of-pocket expenses incurred in
attending regular and special meetings of the Board and Board Committees and any
other business function of the Company at the request of the Chairman of the
Board. Expenses will be reimbursed as submitted.**/

 

*/ For purposes of administering these provisions, a director will be considered
to have attended any meeting for which he or she was present in person or by
secure telephone conference call for substantially all of the meeting, as
determined by the Corporate Secretary. Members of the Audit Committee who
participate with management and/or the independent auditors to review such
things as quarterly earnings releases and registration statements as required by
law or listing standard will also receive the meeting fee.

**/ Directors are reimbursed at the rate of $.555 per mile (effective 01/01/12)
or such rate as is published by the Internal Revenue Service for use of their
personal cars in connection with Company business. Directors using personal
aircraft or private carrier will be reimbursed for such expenses at a rate
equivalent to first-class air fare of scheduled carriers